                                                                                          -Ftt'.tolJSi ..
                                                                          · US DiSTF.?C1 COURT CLERK
                                                                        ·",·nESTEP~ ()lSHHCT OF~ Y
                               UNITED STATES DISTRICT COURT
                                                                         ~                                .
                               WESTERN DISTRICT OF KENTUCKY                  0
                                                                             :
                                                                                 ,'.,   2lMAR ~5   Pi'\ ~! i 0
                                       AT LOUISVILLE

UNITED STATES OF AMERICA                                                                       PLAINTIFF


v.                                                              CRIMINAL NO. 3:20-CR-57-BJB


JEAN-PIERRE CROWDUS                                                                          DEFENDANT


                                     PLEA AGREEMENT

        Pursuant to Rule 11 (c)( 1)(B) of the Federal Rules of Criminal Procedure, the United

States of America, by Michael A. Bennett, Acting United States Attorney for the Western

District of Kentucky, and defendant, JEAN-PIERRE CROWDUS, and his attorney, Patrick

Renn, have ·agreed upon the following:

        1.      Defendant acknowledges that he has been charged in the Indictment in this case

with a violation of Title 18, United States Code, Sections 2118(b) and (d).

        2.      Defendant has read the charges against him contained in the Indictment, and those

charges have been fully explained to him by his attorney. Defendant fully understands the nature

and elements of the crimes with which he has been charged.

        3.      Defendant will enter a voluntary plea of guilty to Count 1 in this case. Defendant

will plead guilty because he is in fact guilty of the charge. The parties agree to the following

factual basis for this plea:
                                       ' in the Western District of Kentucky, Jefferson County,
                On or about June 4, 2020,

Kentucky, Defendant, JEAN-PIERRE CROWDUS, knowingly conspired with the co-defendants,

to enter, attempt to enter, and remain in the business premises and property of a person registered

with the Drug Enforcement Administration under section 302 of the Controlled Substance Act
                                                                                             (

(Title 21 U.S.C. § 822), namely, CVS, located at 3130 Portland Avenue, with the intent to steal

any material and compound containing any quantity of a controlled substance.                       '
       In violation of Title 18,-United States Code, Section.s 2118(b) and (d).

       4.      Defendant understands that the charge to which he will plead guilty carries a

maximum term of imprisonment of 10 years, a maximum fine of $250,000, and a 3 year term of

supervised release.. Defendant understands that an additional term of imprisonment may cbe

ordered if the terms of the supervised release are violated, as explained in 18 U.S.C. § 3583.

       5.      Defendant understands that if a term of imprisonment of more than one year is

imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

subject to certain conditions ofrelease. §§5Dl.1, 5Dl.2, 5Dl.3.

       6.   - Defendant understands that by pleading guilty, he surrenders certain rights set

forth below. Defendant's attorney has explained those rights to him and the consequences of his

waiver of those rights, including the following:

               A.      If defendant persists in a plea of not guilty to the charge[s] against

       him, he has the right to a public and speedy trial. The trial could either be a jury

       trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

       would have to agree unanimously before it could return a verdict of either guilty

       or not guilty. The jury would be instructed that defendant is presumed innocent

       and that it could not convict him unless, after hearing all the evidence, it was

       persuaded of defendant's guilt beyond a reasonable doubt.

               B.      At a trial, whether by a jury or a judge, the United States would be

       required to present its witnesses and other_ evidence against defendant. Defendant

       would be able to confront those government witnesses and his attorney would be



                                                    2
       able to cross-examine them. In tum, defendant could present witnesses and other

       evidence in his own behalf. If the witnesses for defendant would not appear

       voluntarily, he could require their attendance through the.subpoena power of the

       Court.

                C.     At a trial, defendant would have a privilege against self-

       incrimination and he could decline to testify, without any inference of guilt being

       drawn from his refusal to testify. If defendant desired to do so, he could testify in

       his own behalf.

        8.      Defendant understands that the United States Attorney's Office has an obligation

to fully apprise the District Court and the United States Probation Office of all facts pertinent to

the sentencing process, and to respond to all legal or factual inquiries that might arise either

before, during, or after sentencing. Defendant admits all acts and essential elements of the

indictment counts to which he pleads guilty.

       9.       Defendant agrees that the amount ofrestitution ordered by the Court shall include

Defendant's total offense conduct, and is not limited to the counts of conviction. The parties

agree and stipulate that Defendant shall pay restitution in an amount to be determined at

sentencing. The parties agree that the restitution shall be ordered due and payable on a date set

by the Court. Defendant agrees that any payment schedule imposed by the Court is without

prejudice to the United States to take all actions available to it to collect the full amount of the

restitution at any time. Restitution payments shall be made payable to the U.S. District Court

Clerk at Gene Snyder Courthouse, 601 W. Broadway, Louisville, KY 40202. The restitution

shall be paid to or on behalf of the following victim(s):

        Victim: CVS Pharmacy                                   Amount: To be Determined



                                                   3
        ******
       Defendant agrees that not later than 45 days from entry of the Plea Agreement, Defendant

shall provide to the United States, under penalty of perjury, a financial disclosure form listing all

Defendant's assets/financial interests. Defendant authorizes the United States to run credit

bureau reports prior to sentencing, and Defendant will sign releases authorizing the United States.

to obtain Defendant's financial records. Defendant understands that these assets and financial

interests include all assets and financial interests in which Defendant has an interest, direct or

indirect, whether held in Defendant's own name or in the name of another, in any property, real

or personal. Defendant shall also identify all assets valued at more than $5,000 which have been

transferred to third parties since the date of the first offense, including the location of the assets

and the identity of the third party(ies). Defendant agrees that the United States may share the

contents of the reports and financial disclosures with the Court and U.S. Probation.

        Defendant agrees to submit to a deposition in aid of collection at times and places that the

United States directs. If the Defendant has a financial advisor or accountant, Defendant agrees,

at his expense, to make them available to aid the United States in determining Defendant's net

worth. Defendant authorizes the United States to file notice of Lis Pendens prior to judgment on

any real property Defendant owns either individually or jointly. Defendant agrees to his name

and debt being added to the Treasury Offset Program.

        Upon execution of the Plea Agreement, Defendant agrees not to transfer, sell, or secrete

any of Defendant's property, real or personal, held jointly, individually or by nominee/third

party, valued at $5,000 or more without first advising the United States not less than 10 days

before the proposed sale or transfer. Defendant agrees that failure to comply with any of the

provisions of this Agreement constitutes a material breach of the Plea Agreement and Defendant



                                                   4
agrees that the United States is relieved of its obligations under this Agreement and/or may not

move the Court pursuant to U.S.S.G. § 3El.l(b) to reduce the offense level by one additional

level, and may in its discretion argue to the Court that the Defendant should not receive a two-
                                                 ",


level reduction for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(a). However, the

Defendant may not withdraw his guilty plea because of his breach.

        10.      Defendant acknowledges liability for the special assessment mandated by 18

U.S.C. § 3013 and will pay the assessment in the amount of $100 to the United States District

Court Clerk's Office by the date of sentencing.

        11.      At the time of sentencing, the United States will

                 -recommend a sentence of imprisonment at the lowest end of the
                 applicable Guideline Range, but not less than any mandatory
                 minimum term of imprisonment required by law.

                 -recommend a fine at the lowest end of the applicable Guideline
                 Range, to be due and payable on the date of sentencing. 1
                  \
                 -recommend a reduction of 2 levels below the otherwise applicable
                 Guideline for "acceptance of responsibility" as provided by
                 §3El.l(a), provided the defendant does not engage in future
                 conduct which violates any federal or state law, violates a
                 condition of bond, constitutes obstruction of justice, or otherwise
                 demonstrates a lack of acceptance of responsibility. (The United
                 States will recommend a reduction of an additional 1 level
                 pursuant to §3El.l(b) if it is applicable.) Should.such conduct
                 occur and the United States, therefore, opposes the reduction for
                 acceptance, this plea agreement remains binding and the defendant
                 will not be allowed to withdraw his plea.

        12.      Both parties have independently reviewed the Sentencing Guidelines applicable in

this case, and in their best judgment and belief, conclude as follows:

                 A.       The Applicable Offense Level should be determined as follows:


1
  The defendant acknowledges that he has read the Notice and Penalty Pages attached to the Indictment/Information,
and that he understands the interest and penalty provisions applicable to the fine imposed and included in the
Judgment entered by the Court, said Notice and Penalty Pages are incorporated herein by reference.

                                                        5
                        1.     The Base Offense Level is 12, pursuant to U.S.S.G. § 2B2.l(a)(2).

                        11.    1 level is added pursuant to U.S.S.G. § 2B2.l(b)(3) because the

                        taking of a controlled substance was an object of the offense.

                        111.   The parties reserve the right to present evidence as to the loss to

                    1   the victim and whether a Specific Offense Characteristic increase pursuant

                        to U.S.S.G. § 2B2.l(b)(2) applies in this matter.

               B.       The Criminal History of defendant shall be determined upon

       completion of the presentence investigation, pursuant to Fed. R. Crim. P. 32(c).

       Both parties reserve the right to object to the USSG §4Al .1 calculation of

       defendant's criminal history. The parties agree to not seek a departure from the

       Criminal History Category pursuant to §4Al.3.

               C.       The foregoing statements of applicability of sections of the Sentencing

       Guidelines and the statement of facts are not binding upon the Court. The defendant

       understands the Court will independently calculate the Guidelines at sentencing and .

       defendant may not withdraw the plea of guilty solely because the Court does not agree

       with either the statement of facts or Sentencing Guideline application.


       13.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

affords a defendant the right to appeal the sentence imposed. Unless based on claims of

ineffective assistance of counsel or prosecutorial misconduct, the Defendant knowingly and

voluntarily waives the right (a) to directly appeal his conviction and the resulting sentence

pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, and (b) to contest or collaterally attack

his conviction and the resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant

specifically waives on appeal or in a collateral attack any argument that (1) the statute to which


                                                  6
the defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not fall

within the scope of the statute.

       20.     Defendant waives and agrees to waive any rights under the Speedy Trial Act and

understands and agrees that sentencing may be delayed. The reason for such waiver is so that at

sentencing the Court will have the benefit of all relevant information.

       23.     The defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation

any records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the

Privacy Act of 1974, 5 U.S.C. § 552a.

        24.    Defendant agrees to interpose no objection to the United States transferring

evidence or providing information concerning defendant and this offense, to other state and ·

federal agencies·or other organizations, including, but not limited to the Internal Revenue

Service, other law enforcement agencies, and any licensing and regulatory bodies, or to the entry

of an order under Fed. R. Crim. P. 6(e) authorizing transfer to the Examination Division of the

Internal Revenue Service of defendant's documents, or documents of third persons, in possession

of the Grand Jury, the United States Attorney, or the Criminal Investigation Division of the

Internal Revenue Service. Defendant further agrees to the entry of an order under Fed. R. Crim.

P. 6(e) authorizing the use of documents in possession of the Grand Jury to be used during the

defendant's deposition as contemplated in paragraph 9 of this Agreement.

        25.     Defendant agrees to forfeit and abandon any right to any and all evidence and

property seized during the course of this investigation (including but not limited to any item

subject to forfeiture), and waives any right to seek the return of any property pursuant to Fed. R.



                                                 7
Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course

of this investigation will be destroyed or otherwise disposed of by the seizing law enforcement

agency.

          26.   It is understood that pursuant to Fed. R. Crim. P. 1 l(c)(l)(B), the

recommendations of the United States are not binding on the Court. In other words, the Court is

not bound by the sentencing recommendation and defendant will, have no right to withdraw his

guilty plea if the Court decides not to accept the sentencing recommendation set forth in this

Agreement.

          27.   Defendant agrees that the disposition provided for within this Agreement is fair,

taking into account all aggravating and mitigating factors. Defendant states that he has informed

the United States Attorney's Office and the Probation Officer, either directly or through his

attorney, of all mitigating factors.

          28.   This document and the supplemental plea agreement state the complete and only

Plea Agreements between the United States Attorney for the Western District of Kentucky and

defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

understandings, if any, whether written or oral, and cannot be modified other than in writing that
                              I



are signed by all parties or on the record in Court. No other promises or inducements have been

or will be made to defendant in connection with this case, nor have any predictions or threats

been made in connection with this plea.




                         -·




                                                   8
AGREED:

MICHAEL A. BENNETT
Acting United States Attorney

By:



Frank E. Dahl III                                                  Date
Assistant United States Attorney


        I have read this Agreement and carefully reviewed every part of it with my attorney. I
fully understand it       v luntarily agre o it.



 ean-Pierre Crowdus                                                Date
Defendant


        I am the defendant's counsel. I have carefully reviewed every part of this Agreement
with the defendant. To my knowledge my client's decision to enter into this Agreement is an
·      ed and vo t


                                                                   Date



MAB:FED




                                                9
FINANCIAL STATEMENT
United States Attorney's Office
Western District ofKentucky

 A. GENERAL INSTRUCTIONS - READ CA.RERJLLY

 T h e ~ cf~ farm jg to give a complete and =ate picture cf your .finan;ia! coodition so we
 may decide how to collect financialdaima agamityou. If you are truurie.<I, list assets held by your
 spcus~ as well as yourselt; and show whether          eam
                                                      asset is O"""ill individually or jointly.            &fore
 completing and suhmitting ~ form, y,;,u may discuss it with your own attorney. By completing and
 signing this fin.andal statement, you acknowledge that the lnfarmatlon provided will ;,£feet ru;tion by
 the United States Department ofJustice and furth~ understand that any false answers can lead to the
 termination or nullifi:atlon cf any potenlial settlement agn-ement readied and/or prosecution for false
 statemenls under Title 18, United States Code, Section 1001 (maximum prison sent,ence of live (5) y ~
 am/or a fine of not more than $250,<m),

 Eadi question must be answered completely. If theansw~ jg"none·, you muststate"mne.• DO
 NOT leave any q u e s t i o n ~

 Plmse date and initial ead,. pase, and sign tl-e Llst page and aocompanying Re- If there jg
 insufficient space on the lb1n1; please attadi a,;!dilional sheets as ne:-.,ry, and date and initial each
 additional pa~

 B. ACKNOWLEDGMENT, IF REPRESENTED BY COUNSEL

 If I am repre,ented by retained or appointed counsel, I acknowledge ha,mg reviewed the foregoing
 ill'ltrw:tions withmyCQ\lllSEl My counsel's name and telephone number.




 Name cf Pe,wnQ>mplelingfurm:


  Fll'S!                                          Middle                                                  wt
 My Signature:                                                           Date

 AuBuriiyf<rtlu:sollcit.>tion ci thoroqusbi ldmm,tion lndudos cnoamo~ci llu, follawJl18'51l.S.C.~:lOI; 001 (=!l.,r.
 ~•Onl<r61(,6,. Jun, 10. 1933~ 28 US.C. § 50t-530A;2S US.C. §j 16!!!. 321lt-3lll';; 31 US.C. §31Dl-3731; 44 U.S.C. § 3101;
 2S CF.R. ~ 0.11D, Q.171 ,ad A ~ • ta!luhput Y; 1S US.C § 31164i)(3~ =l Fed.Jl.Ch,33j>).

 Thoprlndp,all""l""'ci>T~lhi,im,,m,lion;,., C"2lu.>lo)<>uralility., p,,ythosm•annc:nt'•clolm arjudp,mt
 "l,'lmtyaa. Rm1tiru,mco c4 thomfamotian=.-hliw,d in thofollowinsUS.DcportmonlofJu:.ti:eC..e Pile Sr,....,
 pd>Bs!urllnVol.f.2oftlu:F<d=JR,gt,1>T,Justb,/QV.OOlotl'W'53321;J~TAJC.oototl"6•15:!47;JU<llc:,/USMXl5at
 l"IJ""5341lo-S:l407;Jw;tia,JUSA.Q'.11 "1J"S"' ~ 1 0 ; J..tb:/CRIM-016 •t J"l,< 12'74. Di!d:J= cl tho in!arm>ticn i,
 1.~hmtuy4 Iftb,rieq_u.eud in.b:nru.t:lm isnat fu.mb~ tht: Urdbi Stak:s m1IY ~dhdcauret:hrang:hother ~

Red""11/19/t7




                                                                                 10
